FILED UNDER SEAL


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

    WSOU INVESTMENTS, LLC d/b/a                    §   CIVIL ACTION NO. 6:20-cv-487-ADA
    BRAZOS LICENSING AND                           §   CIVIL ACTION NO. 6:20-cv-488-ADA
    DEVELOPMENT,                                   §   CIVIL ACTION NO. 6:20-cv-489-ADA
                                                   §   CIVIL ACTION NO. 6:20-cv-490-ADA
             Plaintiff,                            §   CIVIL ACTION NO. 6:20-cv-491-ADA
                                                   §   CIVIL ACTION NO. 6:20-cv-492-ADA
    v.                                             §   CIVIL ACTION NO. 6:20-cv-493-ADA
                                                   §   CIVIL ACTION NO. 6:20-cv-494-ADA
    ZTE CORPORATION, ZTE (USA)                     §   CIVIL ACTION NO. 6:20-cv-495-ADA
    INC., AND ZTE (TX), INC.                       §   CIVIL ACTION NO. 6:20-cv-496-ADA
                                                   §   CIVIL ACTION NO. 6:20-cv-497-ADA
             Defendants.                           §
                                                   §           JURY TRIAL DEMANDED
                                                   §
                                                   §             FILED UNDER SEAL




                          MOTION FOR LEAVE TO FILE SUR-REPLY

         WSOU Investments (“WSOU”) respectfully requests leave to file the attached sur-reply

(Exhibit A1) opposing ZTE USA’s and ZTE TX’s renewed motion to dismiss or transfer. WSOU

requests leave to file a sur-reply to:



                                  but that was not produced until after WSOU filed its response;

and (2) briefly address arguments made in ZTE’s reply brief.




1
 While this document and Exhibit A are being filed in each of the above captioned cases, to
preserve resources, the remaining exhibits are being filed only in the -487 case.
                                               1
                  -



             –




                      .2




2
 ZTE did not produce any of the Gogo contracts. WSOU obtained them from public sources and
from Gogo.
                                            2
       WSOU did not receive Amendment No. 4 until it was produced by Gogo after WSOU filed

its response. It should have been produced by ZTE at least before Mr. Wood’s May 26, 2020

deposition. Therefore, WSOU respectfully seeks leave to file the attached sur-reply, which

addresses the significance of Amendment No. 4 and briefly addresses other arguments raised in

ZTE’s reply.




                                             3
Dated: July 1, 2021         Respectfully submitted,

                      By:   /s/ Ryan Loveless
                            James L. Etheridge
                            Texas Bar No. 24059147
                            Ryan S. Loveless
                            Texas Bar No. 24036997
                            Etheridge Law Group, PLLC
                            2600 E. Southlake Blvd., Suite 120 / 324
                            Southlake, TX 76092
                            Tel.: (817) 470-7249
                            Fax: (817) 887-5950
                            Jim@EtheridgeLaw.com
                            Ryan@EtheridgeLaw.com

                            Mark D. Siegmund
                            State Bar No. 24117055
                            mark@waltfairpllc.com
                            Law Firm of Walt, Fair PLLC.
                            1508 North Valley Mills Drive
                            Waco, Texas 76710
                            Telephone: (254) 772-6400
                            Facsimile: (254) 772-6432

                            Counsel for Plaintiff WSOU Investments, LLC




                               4
                                CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing instrument was served or delivered electronically
via the U.S. District Court [LIVE]-Document Filing System to all counsel of record July 1, 2021.

                                             /s/ Ryan Loveless
                                             Ryan S. Loveless



                             CERTIFICATE OF CONFERENCE

        Counsel for WSOU conferred with counsel for ZTE by email on June 30, 2021. The parties
did not agree and ZTE is opposed to the relief requested.

                                             /s/ Ryan Loveless
                                             Ryan S. Loveless




                                                5
